Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.610 Filed 02/24/20 Page 1 of 78




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

RICHARD GLOVER; TINA GLOVER, on
her own and on behalf of her son R.G, a
minor,
                                               Case No. 2:19-cv-13406
            Plaintiffs,
v.                                             Hon. Terrence G. Berg

MONICA RIVAS; GREGORY GORDON;
JENNIFER SIERMINSKI; DOUGLAS
SMITH; JEREMY HOWARD; SHAWN
BREWER; KEVIN LINDSEY; NOAH
NAGY; KIMBERLY NAPIER; KARINA
BLAIR; JOEL SALINAS; SHERYL
BAILEY; PAUL ANDERSON; WILLIAM
HOKANSON; MICHAEL KENNEDY;
CHRIS KNAPP; MARVIN MOSELEY;
JACQUELYN      THELEN;     BRIAN
MADERY; GORDON HILL; NE’TESHA
DEMYERS; VICTORIA HALLET; JAMES
KING; DENNIS REYNOLDS; OFFICER
SNYDER; CRYSTAL BROWN; WILLIAM
MARSH; LINNIE BROOKS; SAMUEL
DELOSSANTOS; TARHAKA MCELROY;
MARK       WINTERS;     TIMOTHY
SCHUBRING; SCOTT BAILEY; NATHAN
ROOT; RUSSELL RURKA; DEVIN
FREYMUTH;     MICHELLE PARSONS;
TIFFANI       KISOR;      MAJOR
WASHINGTON; SIRENA LANDFAIR;
DIONE WRIGHT; SHARITA DAVIDSON;
CHRISTINE      MCCUMBER-HEMRY;
HEIDI   WASHINGTON;     KENNETH
MCKEE; and FREDERICK HERRO,
            Defendants,

                                      1
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.611 Filed 02/24/20 Page 2 of 78




                                                     /
EXCOLO LAW, PLLC
Solomon M. Radner (P73653)
Madeline M. Sinkovich (P82846)
Attorneys for Plaintiff
26700 Lahser Road, Suite 401
Southfield, MI 48033
(866) 939-2656
sradner@excololaw.com
msinkovich@excololaw.com
                                                     /

                  FIRST COMPLAINT AND JURY DEMAND

      Plaintiffs, Richard Glover, Tina Glover, and R.G., by and through their

attorneys, EXCOLO LAW, PLLC, complaining of Defendants, respectfully allege

as follows:

                          JURISDICTION AND VENUE

      1.      This is a civil rights action in which the Plaintiffs seek relief for the

   violation of their rights secured by 42 U.S.C. § 1983, the First Amendment,

   Fourth Amendment, Eighth Amendment, Fourteenth Amendment, 42 U.S.C. §

   12101 and 29 U.S.C. § 791.

      2.      Jurisdiction of this Court is found upon 28 U.S.C. § 1331 since this

   action arises under the Constitution and laws of the United States.

      3.      Venue is proper in the United States District Court for the Eastern

   District of Michigan because the majority of the events complained of occurred

   at G. Robert Cotton Correctional facility in Jackson, Michigan.


                                           2
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.612 Filed 02/24/20 Page 3 of 78




      4.     Plaintiff Richard Glover has complied with all respects of the Pre-

   Exhaustion Requirements of the Prison Litigation Reform Act through the

   appropriate grievance processes of the MDOC for the grievances upon which this

   litigation is based.

      5.     This grievance system is a sham as are the MDOC’s so-called

   investigations. Rarely, if ever, does the MDOC actually find any wrongdoing, no

   matter how egregious the MDOC’s personnel’s grieved conduct.

      6.     Plaintiff Richard Glover has filed repeated detailed grievances

   addressing the issues raised in this action, and has exhausted all administrative

   remedies.

                                    PARTIES

      7.     Plaintiff, RICHARD GLOVER (“Mr. Glover”), was at all times

   relevant a prisoner in the custody of the Michigan Department of Corrections

   (“MDOC”).

      8.     Mr. Glover is currently confined at the G. Robert Cotton Correctional

   Facility (“JCF”), in Jackson, Michigan.

      9.     Plaintiff, TINA GLOVER (“Mrs. Glover”), is a citizen of the United

   States and a resident of the state of Michigan. Mrs. Glover is married to Mr.

   Glover.



                                         3
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.613 Filed 02/24/20 Page 4 of 78




      10.   Plaintiff, R.G. (“R.G.”), is a minor citizen of the United States and a

   resident of the state of Michigan. Mr. and Mrs. Glover are the parents of R.G.

      11.   Upon information and belief, all individual defendants were at all

   pertinent times Michigan residents and are being sued in their individual,

   supervisory capacities, and official capacities as permitted by law.

      12.   Defendant, MONICA RIVAS (“Rivas”), was at all times relevant a

   Michigan resident and a corrections officer at JCF. Defendant Rivas is being sued

   in her individual capacity for Plaintiffs’ constitutional claims. Defendant Rivas

   is being sued in her official capacity for Plaintiff’s claims under the ADA.

      13.   Defendant, GREGORY GORDON (“Gordon”), was at all times

   relevant a Michigan resident and a sergeant corrections officer at JCF. Defendant

   Gordon is being sued in his individual and supervisory capacity.

      14.   Defendant, JENNIFER SIERMINSKI (“Sierminski”), was at all times

   relevant a Michigan resident and a corrections officer at JCF. Defendant

   Sierminski is being sued in her individual capacity.

      15.   Defendant, DOUGLAS SMITH (“Smith”), was at all times relevant a

   Michigan resident and the deputy warden at JCF. Defendant Smith is being sued

   in his individual and supervisory capacity.




                                          4
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.614 Filed 02/24/20 Page 5 of 78




      16.   Defendant, JEREMY HOWARD (“Howard”), was at all times relevant

   a Michigan resident and the deputy warden at JCF. Defendant Howard is being

   sued in his individual and supervisory capacity.

      17.   Defendant, SHAWN BREWER (“Brewer”), was at all times relevant a

   Michigan resident and the Warden at JCF. Defendant Brewer is being sued in his

   individual and supervisory capacity.

      18.   Defendant, KEVIN LINDSEY (“Lindsey”), was at all times relevant a

   Michigan resident and the warden at JCF. Defendant Lindsey is being sued in his

   individual and supervisory capacity.

      19.   Defendant, NOAH NAGY (“Nagy”), was at all times relevant a

   Michigan resident and the warden at JCF. Defendant Nagy is being sued in his

   individual and supervisory capacity for Plaintiffs’ constitutional claims.

   Defendant Nagy is being sued in his official capacity for Plaintiff’s claims under

   the ADA.

      20.   Defendant, KIMBERLY NAPIER (“Napier”), was at all times relevant

   a Michigan resident and the warden’s administrative assistant at JCF. Defendant

   Napier is being sued in her individual and supervisory capacity.

      21.   Defendant, KARINA BLAIR (“Blair”), was at all times relevant a

   Michigan resident and the facility manager at JCF. Defendant Blair is being sued

   in her individual and supervisory capacity.


                                          5
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.615 Filed 02/24/20 Page 6 of 78




      22.    Defendant, JOEL SALINAS (“Salinas”), was at all times relevant a

   Michigan resident and the hearing investigator at JCF. Defendant Salinas is being

   sued in his individual and supervisory capacity.

      23.    Defendant,     CHRISTINE          MCCUMBER-HEMRY            (“McCumber-

   Hemry”), was at all times relevant a Michigan resident and the hearings /

   grievance investigator at JCF. Defendant McCumber-Hemry is being sued in her

   individual and supervisory capacity.

      24.    Defendant, SHERYL BAILEY (“Bailey”), was at all times relevant a

   Michigan resident and a captain at JCF. Defendant Bailey is being sued in her

   individual and supervisory capacity.

      25.    Defendant, SCOTT BAILEY (“Scott Bailey”), was at all times relevant

   a Michigan resident and the Inspector at JCF. Defendant Scott Bailey is being

   sued in his individual and supervisory capacity.

      26.    Defendant, PAUL ANDERSON (“Anderson”), was at all times

   relevant a Michigan resident and a captain at JCF. Defendant Anderson is being

   sued in his individual and supervisory capacity.

      27.    Defendant, WILLIAM HOKANSON (“Hokanson”), was at all times

   relevant a Michigan resident and an officer at JCF. Defendant Hokanson is being

   sued in his individual capacity for Plaintiff’s constitutional claims and his official

   capacity for Plaintiff’s claims under the ADA.


                                           6
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.616 Filed 02/24/20 Page 7 of 78




      28.   Defendant, MICHAEL KENNEDY (“Kennedy”), was at all times

   relevant a Michigan resident and an officer at JCF. Defendant Kennedy is being

   sued in his individual capacity.

      29.   Defendant, CHRIS KNAPP (“Knapp”), was at all times relevant a

   Michigan resident and an officer at JCF. Defendant Knapp is being sued in his

   individual capacity.

      30.   Defendant, MARVIN MOSELEY (“Moseley”), was at all times

   relevant a Michigan resident and an officer at JCF. Defendant Moseley is being

   sued in his individual capacity.

      31.   Defendant, JACQUELYN THELEN (“Thelen”), was at all times

   relevant a Michigan resident and an officer at JCF. Defendant Thelen is being

   sued in her individual capacity.

      32.   Defendant, BRIAN MADERY (“Madery”), was at all times relevant a

   Michigan resident and a mail room employee at JCF. Defendant Madery is being

   sued in his individual capacity.

      33.   Defendant, GORDON HILL (“Hill”), was at all times relevant a

   Michigan resident and a sergeant at JCF. Defendant Hill is being sued in his

   individual and supervisory capacity.




                                          7
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.617 Filed 02/24/20 Page 8 of 78




      34.    Defendant, JAMES KING (“King”), was at all times relevant a

   Michigan resident and a resident unit manager at JCF. Defendant King is being

   sued in his individual and supervisory capacity.

      35.    Defendant, NE’TESHA DEMYERS (“DeMyers”), was at all times

   relevant a Michigan resident and a lieutenant at JCF. Defendant DeMyers is being

   sued in her individual and supervisory capacity for Plaintiffs’ constitutional

   claims. Defendant DeMyers is being sued in her official capacity for Plaintiff’s

   claims under the ADA.

      36.    Defendant, VICTORIA HALLET (“Hallet”), was at all times relevant

   a Michigan resident and a medical doctor contracted to work at JCF. Defendant

   Hallet is being sued in her individual capacity for Plaintiffs’ constitutional claims.

   Defendant Hallet is being sued in her official capacity for Plaintiff’s claims under

   the ADA.

      37.    Defendant, DENNIS REYNOLDS (“Reynolds”), was at all times

   relevant a Michigan resident and a sergeant at JCF. Defendant Reynolds is being

   sued in his individual and supervisory capacity.

      38.    Defendant, DEVIN FREYMUTH (“Freymuth”), was at all times

   relevant a Michigan resident and an officer at JCF. Defendant Freymuth is being

   sued in his individual capacity.




                                           8
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.618 Filed 02/24/20 Page 9 of 78




      39.    Defendant, Officer SNYDER (“Snyder”), was at all times relevant a

   Michigan resident and an officer at JCF. Defendant Snyder is being sued in his

   individual capacity.

      40.    Defendant, CRYSTAL BROWN (“Brown”), was at all times relevant

   a Michigan resident and a registered nurse at JCF. Defendant Brown is being

   sued in her individual capacity.

      41.    Defendant, WILLIAM MARSH (“Marsh”), was at all times relevant a

   Michigan resident and an officer at JCF. Defendant Marsh is being sued in his

   individual capacity for Plaintiffs’ constitutional claims. Defendant Marsh is

   being sued in his official capacity for Plaintiff’s claims under the ADA.

      42.    Defendant, LINNIE BROOKS (“Brooks”), was at all times relevant a

   Michigan resident and an officer at JCF. Defendant Brooks is being sued in her

   individual capacity.

      43.    Defendant, SAMUEL DELOSSANTOS (“Delossantos”), was at all

   times relevant a Michigan resident and an officer at JCF. Defendant Delossantos

   is being sued in his individual capacity.

      44.    Defendant, TARHAKA MCELROY (“McElroy”), was at all times

   relevant a Michigan resident and an officer at JCF. Defendant McElroy is being

   sued in her individual capacity.




                                          9
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.619 Filed 02/24/20 Page 10 of 78




      45.   Defendant, MICHELLE PARSONS (“Parsons”), was at all times

   relevant a Michigan resident and Area Resident Unit Supervisor (ARUS) at JCF.

   Defendant Parsons is being sued in her individual capacity.

      46.   Defendant, TIFFANI KISOR (“Kisor”), was at all times relevant a

   Michigan resident and an assistant deputy warden at JCF. Defendant Kisor is

   being sued in her individual and supervisory capacity.

      47.   Defendant, MAJOR WASHINGTON (“Washington”), was at all times

   relevant a Michigan resident and an Area Resident Unit Supervisor (ARUS) at

   JCF. Defendant Washington is being sued in his individual capacity.

      48.   Defendant, SIRENA LANDFAIR (“Landfair”), was at all times

   relevant a Michigan resident and the Health Unit Manager at JCF. Defendant

   Landfair is being sued in her individual and supervisory capacity for Plaintiffs’

   constitutional claims. Defendant Landfair is being sued in her official capacity

   for Plaintiff’s claims under the ADA.

      49.   Defendant, SHARITA DAVIDSON (“Davidson”), was at all times

   relevant a Michigan resident and a Sergeant at JCF. Defendant Davidson is being

   sued in her individual and supervisory capacity.

      50.   Defendant, DIONE WRIGHT (“Wright”), was at all times relevant a

   Michigan resident and a medical doctor at JCF. Defendant Davidson is being

   sued in her individual and supervisory capacity for Plaintiffs’ constitutional


                                           10
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.620 Filed 02/24/20 Page 11 of 78




   claims. Defendant Wright is being sued in her official capacity for Plaintiff’s

   claims under the ADA.

      51.   Defendant, RUSSELL RURKA (“Rurka”), was at all times relevant a

   Michigan resident and the Deputy Warden at JCF. Defendant Rurka is being sued

   in his individual and supervisory capacity.

      52.   Defendant, NATHAN ROOT (“Root”), was at all times relevant a

   Michigan resident and an Lieutenant at JCF. Defendant Root is being sued in his

   individual and supervisory capacity.

      53.   Defendant, MARK WINTERS (“Winters”), was at all times relevant a

   Michigan resident and a Sergeant at JCF. Defendant Winters is being sued in his

   individual and supervisory capacity.

      54.   Defendant, TIMOTHY SCHUBRING (“Schubring”), was at all times

   relevant a Michigan resident and the facility manager at JCF. Defendant

   Schubring is being sued in his individual and supervisory capacity.

      55.   Defendant, FREDERICK HERRO (“Herro”), was at all times relevant

   a Michigan resident and medical provider / doctor at JCF. Defendant Herro is

   being sued in his individual capacity.

      56.   Defendant, HIEDI WASHINGTON (“Heidi Washington”), was at all

   times relevant a Michigan resident and the Director of Prisons for the MDOC.

   Defendant Washington is being sued in her individual and supervisory capacity.


                                            11
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.621 Filed 02/24/20 Page 12 of 78




      57.    Defendant, KENNETH MCKEE (“McKee”), was at all times relevant

   a Michigan resident and the Deputy Director of Prisoners for the MDOC.

   Defendant McKee is being used in his individual and supervisory capacity.

      58.    The defendants being sued in their supervisory capacities at the very

   least implicitly authorized, approved, or knowingly acquiesced in the

   unconstitutional conduct of the offending subordinates.

      59.    When the violations alleged in this complaint occurred, none of the

   above-named individuals were acting in furtherance of a legitimate governmental

   function and thus are not entitled to governmental immunity.

                              STATEMENT OF FACTS

      60.    On November 18, 2016, Mrs. Tina Glover and her infant son, R.G.,

   went to visit her husband and father of her son, Mr. Richard Glover, at JCF.

      61.    Before her visit, Mrs. Glover had made arrangements with a sergeant

   so that she could bring her son’s baby blanket and bottle in to the visit.

      62.    Upon arrival, Defendant Rivas told Mrs. Glover that she could not bring

   the baby blanket and bottle inside of the facility. Mrs. Glover explained that she

   had gotten prior permission and requested to speak to shift command.

      63.    Shift command, Defendant Gordon, arrived and told Mrs. Glover that

   she would not be able to bring the baby blanket and bottle, despite her explaining




                                          12
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.622 Filed 02/24/20 Page 13 of 78




   that she had received permission from Sergeant Cooper to bring the items in for

   her visit.

      64.       In order to have the visit with her husband, Mrs. Glover placed the baby

   blanket and bottle inside of her locker. Upon entering the gates, Defendant Rivas

   conducted a pat down on Mrs. Glover.

      65.       When conducting the pat down, Defendant Rivas aggressively groped

   Mrs. Glover’s breasts, and her inner thighs/genital area.

      66.       Defendant Rivas’s pat down of Mrs. Glover exceeded a reasonable

   search and was done in response to Mrs. Glover’s request to see shift command.

      67.       After groping Mrs. Glover, Defendant Rivas required a strip search of

   baby R.G. Mrs. Glover was required to remove all of R.G.’s clothing in an area

   open to others so that Rivas could watch Mrs. Glover change her son’s diaper.

      68.       MDOC Policy does not require infants to be stripped searched in order

   to enter the facility. Defendant Rivas had no basis to strip search R.G.

      69.       Defendant Rivas acted in retaliation when she forced Mrs. Glover to

   strip her infant son in order to have a visit with her husband. Mrs. Glover had

   never been required to strip her son naked on any prior visit or any visit after.

      70.       After this incident, Mrs. Glover was visibly shaken and crying when

   she met her husband for their visit. Mr. and Mrs. Glover immediately asked




                                            13
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.623 Filed 02/24/20 Page 14 of 78




   officer Defendant Sierminski if they could speak to shift command. Defendant

   Sierminski would not permit the Glovers to speak to shift command.

      71.   Mr. and Mrs. Glover described the incident to Defendant Sierminski in

   detail and asked again if they could speak to shift command about Defendant

   Rivas. In response, Defendant Sierminski threatened to terminate their visit if

   they requested shift command again.

      72.   Defendant Sierminski’s threat was an act of retaliation against Mr. and

   Mrs. Glover for asking to talk to shift command about Defendant Rivas’s

   unlawful conduct.

      73.   Sometime later during the visit, Defendant Smith, the deputy warden,

   was doing rounds with Defendant Howard, also a deputy warden. Mr. and Mrs.

   Glover explained what had happened with Defendant Rivas and Defendant

   Sierminski. Defendant Smith informed Mrs. Glover that he would look into it and

   get back to her as soon as possible. Whatever manner in which Defendant Smith

   looked into the situation, this was the beginning of endless retaliation and

   harassment against the Glovers.

      74.   Mrs. Glover made a complaint to several people including the facility

   inspector, Defendant Scott Bailey. Defendant Bailey never responded to any of

   Mrs. Glover’s complaints about the improper search or continued retaliation or

   did anything to curb the improper conduct of his subordinates in the facility.


                                         14
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.624 Filed 02/24/20 Page 15 of 78




      75.    Mr. Glover filed a grievance about Defendant Sierminski and

   Defendant Rivas. On 11/24/16, Defendant Gordon called Mr. Glover out from

   his work assignment to discuss the grievance he wrote about the incident with

   Defendants and spent over an hour pressuring Mr. Glover to sign off on the

   grievance and state that Mrs. Glover was lying about the incident with Rivas. To

   sign off means to agree that this grievance should be denied and is without merit.

   Mr. Glover refused, and the next day, Defendant Gordon continued to pressure

   him to retract the grievance by calling his unit officer and requesting him to sign

   off on the grievance again.

      76.    Shortly after, a lieutenant officer sought out and confronted Mr. Glover

   in the dining hall and told him that she had watched the video of his wife at the

   security gate and that as far as she was concerned, Rivas did not search Mrs.

   Glover enough and if she could, she would write Mr. Glover a misconduct ticket

   for filing his grievance.

      77.    This preservation of this video was requested on behalf of Mr. and Mrs.

   Glover.

      78.    In Mr. Glover’s grievance, he included that there was a witness to the

   inappropriate touching of his wife, a visitor who was willing to write an affidavit

   that supported Mrs. Glover’s accusations. The grievance was reviewed and

   denied by Defendant Gordon. Defendant Gordon was involved in the incident


                                         15
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.625 Filed 02/24/20 Page 16 of 78




   making his involvement in the resolution of this grievance against MDOC policy.

   Upon information and belief, when the grievance was denied, there was no

   attempt by Defendant Gordon to speak with or attempt to contact the witness.

      79.    An officer who worked in the control center and processed visits at the

   gate told Mr. Glover that his and Mrs. Glover’s names were “ringing bells” in

   administration as a result of Mr. and Mrs. Glover’s complaint about the incident

   with Defendant Rivas.

      80.    Upon information and belief, Rivas has been reassigned because of the

   complaint and other officers at the facility were unhappy about the reassignment.

   More than one officer told Mr. Glover to be careful and warned of retaliation

   from Defendant Gordon and other supervisors because of his grievance and Mrs.

   Glover’s complaints against Rivas and Sierminski. Upon information and belief,

   staff throughout the facility were aware of retaliation and a plan to single out and

   retaliate against the Glovers.

      81.    After Gordon denied the grievance, the grievance coordinator would

   not give Mr. Glover his step two grievance paperwork. Mr. Glover had to send

   numerous requests for his step 2 paperwork. After filing the second step of his

   grievance, Mr. Glover was informed that he was being sent up north across the

   bridge because he had filed a grievance on the wrong person. Mr. Glover detailed

   the following conversation in his grievance over the retaliatory transfer:


                                          16
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.626 Filed 02/24/20 Page 17 of 78




            a. While being processed for transfer, Mr. Glover asked the officer where

               he was going. In response, the officer said, “Who are you.” He then

               looked at Mr. Glover and said, “I know who you are” and proceeded to

               look at a piece of paper then stated, “You are fucked is where you are

               going, you’re going way up there, who did you piss off man, you must

               have filed a grievance on the wrong person.” Mr. Glover responded that

               he only had one grievance pending and did not think he pissed anyone

               off. The officer responded, “Whoever it is, is trying to shut you up,

               good luck, stay out of trouble.”

      82.      On his way out of JCF, Mr. Glover noticed Defendant Rivas sitting at

   the information desk making noises and trying to get his attention. Defendant

   Rivas then smiled, waived, and said “bye” to Mr. Glover and that she would be

   waiting if he ever returned to that facility. He did return, she was waiting, and as

   described herein, she continued to retaliate against him until her recent departure

   from MDOC.

      83.      Mr. Glover was the lead baker for JCF Food Services department and

   had no disciplinary charges against him when he was transferred to Chippewa

   Correctional, (“URF”), a facility in the UP, far away from his wife and infant

   son.




                                           17
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.627 Filed 02/24/20 Page 18 of 78




      84.    Upon information and belief, Defendant Smith and Defendant Howard

   had Mr. Glover transferred. Defendant Smith initiated the transfer and Howard

   approved the transfer in response to the Glover’s complaint against Rivas. Instead

   of investigating the legitimate complaint, they transferred Mr. Glover to the UP.

   Defendant Napier was apprised of their conduct and the situation, but did nothing

   to intervene.

      85.    Once at URF, a counselor called Mr. Glover into the office and Mr.

   Glover asked why he was transferred up north. The counselor looked at the

   transfer order and stated that the purpose of transfer was to swap prisoner Glover

   out with a prisoner who had a writ. The counselor further stated that there was

   actually no prisoner swapped from this prison with Mr. Glover and that this was

   an excuse to transfer Mr. Glover.

      86.    Shortly thereafter, Mr. Glover was called into an inspectors’ office

   concerning an investigation by Defendant Anderson into the statements of

   retaliatory transfer made by the officer in Mr. Glover’s grievance. After, Mr.

   Glover was again called into the inspector’s office to answer another

   questionnaire from Defendant Bailey about his grievance for the retaliatory

   transfer. Defendants Anderson and Bailey were fully apprised of the retaliatory

   transfer and conduct.

      87.    On September 26, 2017, Mr. Glover was transferred back to JCF.


                                         18
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.628 Filed 02/24/20 Page 19 of 78




      88.   Upon information and belief, the officer in Mr. Glover’s retaliatory

   transfer grievance had been investigated and punished, and some staff did not

   want Mr. Glover at JCF.

      89.   Upon information and belief, the retaliation and situation between Mr.

   and Mrs. Glover and Defendant Rivas, and other supervisory staff at JCF, was

   known throughout the facility. Upon learning of Mr. Glover’s return, officers told

   him, “Don’t let Rivas find out you’re back.”

      90.   Within the first week of his return to JCF, Mr. Glover’s phone

   privileges were cut off for no legitimate reason whatsoever. Upon information

   and belief, Mr. Glover’s phone privileges were restricted because Mr. Glover was

   a “legal beagle” with a “target on his back.”

      91.   A few days later, Defendant Rivas had Mr. Glover handcuffed and sent

   to segregation while he was attending school. Mr. Glover had not done anything

   wrong to justify Defendant Rivas’s decision to send him to segregation.

   Defendant Rivas ordered him and other random inmates for a shakedown. After

   she performed her search of everyone, including Mr. Glover without any incident,

   she proceeded to call for officer assistance and had Mr. Glover taken to

   segregation for no reason.

      92.   Once Mr. Glover was released from segregation, an officer apologized

   to Mr. Glover for what was going on and returned Mr. Glover’s phone privileges.


                                         19
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.629 Filed 02/24/20 Page 20 of 78




   Mr. Glover was informed that officers were being instructed to shake down Mr.

   Glover’s cell and belongings only. Officers reported the retaliatory conduct to the

   warden and other supervisor officers. Further, the union representative did not

   represent Rivas during the investigation of Rivas’s conduct to Mr. and Mrs.

   Glover and that Rivas was investigated, suspended and reassigned.

      93.   Mr. Glover filed a grievance about being placed in segregation out of

   retaliation and wrote a letter to Defendant Lindsey describing the retaliation and

   asking him to view the security footage showing he did nothing to deserve being

   thrown in the hole for several hours, to no resolve.

      94.   Shortly after, Mr. Glover went to a callout in healthcare / dental.

   Classification Director Stacey Purdy and Defendant Gordon then wrote Mr.

   Glover a false misconduct ticket for being “Out of Place.” Mr. Glover was not

   “out of place” and the ticket was dismissed because the records demonstrated that

   Mr. Glover had a health care/dental call out during the time and was therefore

   not “out of place” but merely at his scheduled appointment.

      95.   On October 23, 2017, Mr. Glover wrote a letter to hearings investigator,

   Defendant Salinas, requesting the documents related to his misconduct hearing

   where he was found not guilty of the “out of place” ticket. According to policy,

   Mr. Glover was entitled to the report and findings of his dismissed ticket and

   Salinas would not provide these documents to Mr. Glover. Defendant Salinas


                                         20
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.630 Filed 02/24/20 Page 21 of 78




   knew Mr. Glover needed the documents to appeal the decisions to show

   continued retaliation.

      96.      Upon information and belief, Defendant Salinas was in a relationship

   with Defendant Rivas. Mr. Glover filed a grievance against Joel Salinas for his

   failure to provide Mr. Glover with the hearing investigation documents that he

   was entitled to and which proved his innocence for Defendants false ticket.

      97.      As a result of the issues Mr. Glover was facing at JCF, specifically

   retaliation and harassment by staff, Mr. Glover was forced to drop all of his

   Jackson College classes for the semester.

      98.      On October 28, 2017, Mr. Glover was called to the officer desk by two

   officers. An officer informed Mr. Glover that Rivas had called the unit requesting

   the Mr. Glover return his college textbook. Mr. Glover told the officers that the

   book was to be returned to Jackson College staff, not Defendant Rivas, and that

   there was an active investigation between him and Rivas. Mr. Glover told the

   officers that he would return the book to Jackson College facilitator. The officers

   threated to write a ticket and Mr. Glover returned the book to the school and gave

   it to Officer Black on the first floor. Officer Black, aware of the issues between

   Mr. Glover and Rivas, told Mr. Glover that she would make sure the book was

   returned.




                                          21
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.631 Filed 02/24/20 Page 22 of 78




      99.    Mrs. Glover sent an email to the Jackson College Facilitator,

   concerning the textbook, asking if the professor actually requested Richard’s

   book to be returned. The facilitator responded to the email within an hour and

   stated that the professor had not called for Richard to return any books. Plaintiff

   filed a grievance on this abuse of authority, intentional retaliation and harassment

   by Rivas and wrote another letter to Defendant Lindsey.

      100. On November 15, 2017, while Mr. Glover was on a visit, Defendants

   Thelen and Moseley performed a retaliatory shakedown and searched his

   property for over two hours. When Mr. Glover returned from his visit, Defendant

   Thelen told him “I didn’t want to shake your cell down like that but I got a call.”

   After this search, his cell was in disarray and several of Mr. Glover’s legal

   documents disappeared including declarations from Mr. Glover, other prisoners,

   and his notes. Mr. Glover wrote a grievance against Defendants Thelen and

   Moseley for their conduct.

      101. Two days later, Defendant Bailey wrote a false misconduct ticket

   against Mr. Glover stating that he slammed the door and caused the window to

   shatter. This was false because Mr. Glover did not do this.

      102. Mr. Glover wrote a statement explaining that he had not caused the

   window to shatter and sent a copy to the Warden. No administrative hearing was




                                          22
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.632 Filed 02/24/20 Page 23 of 78




   ever held for this misconduct ticket. Upon information and belief, the misconduct

   ticket was thrown out by Warden Steward.

      103. Mrs. Glover had been sending mail to Mr. Glover. However, none of

   her mail was being given to Mr. Glover and was held in the mailroom for nearly

   two weeks at times or given to Mr. Glover in bits and pieces and not in whole as

   sent by Mrs. Glover.

      104. The Glovers made numerous complaints and grievances to the JCF

   administration about mailroom staff, Defendant Brian Madery and others

   withholding his mail. Mrs. Glover continued to make complaints and request

   information from the director’s office about the withholding of her husband’s

   mail.

      105. In response to the complaints, Defendant Madery issued a notice of

   mail rejection, rejecting Mr. Glover’s mail falsely claiming it was “voluminous”

   and against MDOC policy. This was not part of the policy.

      106. Mr. Glover wrote a letter to Defendant Napier, the Warden’s

   administrative assistant, and Defendant Blair, the facility manager, regarding

   mailroom staff Defendant B. Madery’s retaliation and other mailroom staff’s

   rejection and withholding of his mail against policy. On the same day, he wrote

   a letter to the mailroom staff regarding their reason for rejecting the mail sent




                                        23
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.633 Filed 02/24/20 Page 24 of 78




   from Mrs. Glover and wrote a grievance against them for retaliation and abuse of

   the mail policies.

      107. An administrative hearing was held, and the rejection upheld per the

   orders of Defendant Napier and Defendant Blair. Mr. Glover filed a grievance

   appealing the mail rejection hearing.

      108. Soon after, Mrs. Glover sent a JPAY message and five photos to Mr.

   Glover and Mr. Glover sent a message to Mrs. Glover. Neither Mrs. Glover nor

   Mr. Glover received each other’s JPAY messages.

      109. Mr. Glover sent a letter to the mailroom about the electronic messages/

   JPAYs, to no avail. Mrs. Glover contacted two JPAY representatives who both

   verified that the transactions had been sent and stated that the facility was

   responsible for blocking the messages. There was no legitimate reason to block

   their messages. Upon information and belief, the facility manager, Defendant

   Blair and later Defendant Schubring, are in charge of JPay messages. Defendants

   Blair and Schubring withheld properly sent JPay photos and messages between

   Mr. and Mrs. Glover, including unreasonably denying photos for improper

   reasons, for example, claiming a photo of R.G. at the beach was impermissible

   “nudity” and a photo of Mrs. Glover fully clothed was “lingerie.”




                                           24
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.634 Filed 02/24/20 Page 25 of 78




      110. After sending his letter and learning that facility was blocking the

   messages, Mr. Glover wrote a grievance for retaliation for intentionally blocking

   Mr. and Mrs. Glover’s communication for no lawful basis.

      111. Defendant Napier told Mr. Glover that some of the mail sent from Mrs.

   Glover had tracking numbers which were tampered with by the mailroom staff.

   Napier took the envelopes to the post master general who confirmed that the

   tracking numbers had in fact been removed from the envelopes after they were

   received by the facility. Other than informing Mr. Glover, Napier did nothing to

   intervene or remedy the situation.

      112. After learning this information, Mr. Glover filed a grievance with the

   inspector’s office against the mailroom staff for obstruction of correspondence

   with intent to impede the Glover’s communication and retaliate against them for

   filing complaints.

      113. During the course of the grievance process for Mr. Glover’s grievance

   regarding the rejection of his mail, Defendant Blair intentionally falsified and/or

   altered documents, specifically the dates on which the response was returned to

   Mr. Glover, impacting his ability to timely respond. Mr. Glover filed a grievance

   on Defendant Blair’s actions.

      114. On 2/23/18, Defendant Kennedy wrote Mr. Glover a false misconduct

   ticket falsely alleging that Mr. Glover called Kennedy a “fucking faggot.”


                                         25
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.635 Filed 02/24/20 Page 26 of 78




   Defendant Kennedy told Mr. Glover that he was instructed to write the

   misconduct ticket by Defendants Thelen and Moseley. Upon information and

   belief, this was in response to Mr. Glover’s filing grievances. Mr. Glover never

   used that language towards Kennedy or any other officer or person at JCF.

      115. Mr. Glover sent a letter to Defendant Warden Lindsey explaining

   Kennedy’s falsifying the misconduct, and the staff abuse and retaliation he was

   experiencing and filed a grievance. Mr. Glover wrote a statement regarding his

   upcoming hearing on the misconduct ticket issued by Kennedy and attached

   witness statements and requested video footage be viewed, as it supported his

   story and disproved Kennedy’s claims. Defendant Lindsey did not respond or

   intervene in the matter.

      116. Defendant King held the hearing for the misconduct ticket issued by

   Kennedy. King found Mr. Glover guilty and issued 30 days loss of privileges as

   punishment. Prior to finding Mr. Glover guilty, Mr. Glover asked King to review

   the video footage of his unit. King denied this request and advised Mr. Glover

   that he was finding Mr. Glover guilty based solely on Defendant Kennedy’s

   statement. Mr. Glover tried to explain that everything in the ticket is fabricated

   and it was even written two days after the alleged incident took place. In response,

   Defendant King told Mr. Glover to “appeal it.” Mr. Glover asked who he should

   appeal it to. Defendant King stated, “Deputy Smith… good luck,” insinuating


                                          26
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.636 Filed 02/24/20 Page 27 of 78




   that the appeal for the frivolous ticket would be denied regardless of Mr. Glover’s

   side of the story. Mr. Glover did appeal the misconduct, and Defendant Smith,

   unsurprisingly, denied the appeal. Mr. Glover filed a grievance against Defendant

   King for retaliation.

      117. Defendant McCumber-Hemry, the grievance coordinator, intentionally

   mislabeled Mr. Glover’s grievance so that it would not be investigated, in

   violation of policy. Mr. Glover wrote McCumber-Hemry a letter in attempt to

   resolve the issue. Mr. Glover did not receive a response. Mr. Glover then filed a

   grievance on McCumber-Hemry. Mr. Glover did not receive a response to his

   grievance and sent a kite for the Step II appeal form. Several days later Mr.

   Glover was issued another Step I Grievance Receipt with a new and proper

   grievance number for his grievance against Defendant King, and a rejection for

   his grievance on McCumber-Hemry. Both grievances were signed by

   McCumber-Hemry but did not provide explanation for the wrongful mislabeling,

   wrongful rejection, or untimeliness of her response and processing of Mr.

   Glover’s grievance.

      118. Mr. Glover wrote a letter to Defendant Lindsey regarding Defendant

   Smith’s denial of his appeal and requesting it be overturned, and alerting him of

   grievance staff altering and falsifying documents. Defendant Lindsey never




                                         27
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.637 Filed 02/24/20 Page 28 of 78




   responded. Mr. Glover sent his letter to the Office of Legislative Corrections

   Ombudsman for resolution as well, but received no response.

      119. In May 2018, after Mrs. Glover filed a complaint about Defendant

   Brooks’ continued harassment at the entrance gate, Defendant Brooks forced

   Mrs. Glover to expose her breasts without consent or any relevant reason in order

   to have her visit with Mr. Glover. Defendant Winter refused to take a statement

   from Mrs. Glover about Defendant Brook’s conduct for strip searching Mrs.

   Glover without reason. A lieutenant eventually took Mrs. Glover’s statement for

   investigation, but upon information and belief, he was transferred from JCF.

      120. In response to Mrs. Glover’s complaint on Defendant Brooks,

   Defendant Brooks began to retaliate against Mrs. Glover by denying items like a

   sippy cup for R.G. that other children are permitted to have in the visiting room,

   delaying visits, denying visits for false reasons, and intentionally processing

   other visitors before Mrs. Glover and R.G. forcing them to wait an unnecessarily

   long amount of time in the lobby. Similarly, Defendant Winter acted in

   conjunction with Defendant Brooks in denying Mrs. Glover and R.G. access to

   R.G.’s sippy cup during visits. After Mrs. Glover complained to Lansing, over

   Winter’s denial, she printed their email response that stated she was allowed to

   bring it in and brought it on her next visit in attempt to avoid the blatant

   harassment and retaliation she faced when visiting her husband.


                                         28
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.638 Filed 02/24/20 Page 29 of 78




      121. After Mrs. Glover made complaints to Defendants Howard and Napier,

   the section of the policy directive which required visitors to be processed within

   30 minutes of their arrival was conveniently deleted from the policy.

      122. On June 20, 2018, Mr. Glover had a visit with Mrs. Glover and his son.

   During the visit, Mrs. Glover purchased a microwavable bowl of macaroni and

   cheese from the vending machine. This commonly sold meal comes in its own

   microwavable bowl / packaging. Like soup, it must be heated in a bowl-like

   container. After her purchase, Defendant William Hokanson arbitrarily ordered

   Mrs. Glover to empty the uncooked noodles, cheese onto a paper plate before she

   would be able to place it in the microwave to cook. Mrs. Glover explained that

   this is not how this item is cooked, referencing the directions on the bowl and

   stated that she has cooked it in the microwavable bowl on several previous visits.

   She explained there was no other way to cook the macaroni and cheese and if she

   did what he ordered her son would be eating particles of the paper plate.

   Defendant Hokanson responded that he did not care. Mrs. Glover pointed to the

   signs on the vending machine and requested to speak to shift command.

      123. Prior to this day, Mrs. Glover nor any other visitor ever had this issue.

   No other visitor has ever been required to dump the macaroni and cheese from

   the bowl.




                                         29
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.639 Filed 02/24/20 Page 30 of 78




      124. Shortly after requesting to see shift command, Hokanson ordered Mr.

   Glover out of the visiting room and stated to Mr. Glover “since you want to

   engage in protected conduct let’s see how a DDO works out for you.” Mr. Glover

   asked why he would receive a ticket because he had not disobeyed any direct

   orders. Hokanson responded “you’ll see smart ass. I can care a fuck less about

   your protected conduct or the court. I’m already on a two-year probation with

   four months to go.” He then walked away from Mr. Glover toward Defendant

   Captain Bailey who twice told Hokanson “I got your back.”

      125. Mr. Glover asked Defendant Bailey if his visit was being terminated.

   She said it was being terminated because of the issue with the macaroni and

   cheese and Hokanson said that Mr. Glover has disobeyed his orders to dump out

   the food. Mr. Glover told Defendant Bailey that first, this order was given to Mrs.

   Glover not him, and second, that the policy states Mr. Glover, as a prisoner, is

   not allowed to dump food onto plates. Defendant Bailey told Mr. Glover to “take

   it up with the hearings officer, the camera doesn’t have audio so its your word

   against his,” insinuating he would be found guilty regardless. Mr. Glover

   reiterated his request to see a supervisor and told Defendant Bailey that Hokanson

   was doing this out of retaliation. She responded, “prove it,” with a smirk on her

   face. She continued to tell Mr. Glover that if he and Mrs. Glover don’t do what

   they say, they would be treated in this manner every time.


                                         30
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.640 Filed 02/24/20 Page 31 of 78




      126. When Mrs. Glover requested to speak with someone about why their

   visit was terminated, Defendant Winter made false allegations accusing Mr.

   Glover of misconduct and threatened Mrs. Glover with a visitor restriction. Mr.

   Glover did not commit any misconduct.

      127. Hearing Officer Ale Schneider held a hearing on the ticket Hokanson

   gave Mr. Glover regarding the macaroni and cheese. After hearing Mr. Glover’s

   side of the story, and learning of this retaliation and harassment by Hokanson,

   Schneider still found him guilty, and ordered a 21-day loss of privileges, “LOP”,

   as punishment. Not only did Schneider find him guilty on this baseless ticket, he

   failed to intervene in the unlawful retaliation that he knew Mr. Glover was

   experiencing. As an officer he had the duty to intervene in constitutional

   violations. Mr. Glover appealed the determination. Upon information and belief,

   another inmate who was found guilty of sexual misconduct in the visiting room

   was given only a 14-day loss of privileges, far less than Mr. Glover for a

   legitimate and far more serious infraction.

      128. After serving the 21-day loss of privileges, Richard Russell reversed

   the guilty finding and had the misconduct violation expunged from Mr. Glover’s

   files. The same day Richard Russell reversed the guilty ticket from Mr. Glover’s

   record, Mr. Glover was given a security classification for the purpose of a

   transfer.


                                         31
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.641 Filed 02/24/20 Page 32 of 78




      129. Defendant Rivas told Mr. Glover that he was packing up his belongings

   because he was being transferred to ARF. Mr. Glover immediately called his wife

   to inform her of his impending transfer. Mrs. Glover then called the office of the

   Director of Prisoners, Heidi Washington. Shortly after, Mr. Glover was advised

   that the transfer had been canceled.

      130. Defendant Napier claimed that no classification existed to transfer Mr.

   Glover, however, the log book specifically showed he was to transfer out, and he

   was instructed to pack his belongings. Only after Mrs. Glover called Heidi

   Washington’s assistant was the transfer stopped.

      131. When Mrs. Glover FOIA’d information about Mr. Glover’s canceled

   transfer, she was provided an email where an MDOC employee asked if anyone

   had been disciplined because of this transfer. Another employee responded, “not

   as of yet.”

      132. Before the charge was reversed and expunged, Defendant Hokanson

   came to Mr. Glover’s unit to harass and retaliate against Mr. Glover. Upon his

   arrival in the unit, Hokanson tried to get the unit officer to write a misconduct

   ticket on Mr. Glover for being out of his cell while he was on LOP. The officer

   informed Defendant that Mr. Glover had his permission and authorization to be

   out of his cell at that time. Defendant Hokanson threatened to write up the officer

   and give Mr. Glover a ticket himself. The officers proceeded to have a big


                                          32
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.642 Filed 02/24/20 Page 33 of 78




   argument on the base in front of all the prisoners. Mr. Glover filed an

   administrative notice with the inspector’s office and a grievance. Upon

   information and belief, Defendant Hokanson was then ordered to stay out Mr.

   Glover’s unit.

      133. Soon after, while on a visit, Defendant Hokanson approached Mr.

   Glover and asked for his “lock,” his housing unit information. Out of fear from

   Defendant Hokanson’s past actions, Mr. Glover silently pointed to his ID card

   where his lock information was located and clearly visible. Defendant Hokanson

   then stated he was “going to write his ass a DDO.” Defendant Hokanson and

   Knapp then wrote Mr. Glover a ticket. Defendant Knapp wrote a false statement

   to support the false ticket, despite his presence and knowledge of the retaliatory

   and wrongful conduct of Defendant Hokanson and a clear opportunity to

   intervene.

      134.      After writing the ticket, Defendants Hokanson and Knapp taunted the

   Glovers asking if “they would request an investigation into this ticket too;” “I

   want them gone, they’re a pain in the ass;” “Once they’re gone, the visits can go

   back to normal.” Knapp then stated to Hokanson, “I got your back, whatever you

   need me to do brother.”

      135. These statements were said loud enough for Plaintiffs and others in the

   visiting room to hear.


                                          33
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.643 Filed 02/24/20 Page 34 of 78




      136. Mr. Glover filed a grievance.

      137. This frivolous ticket by Knapp and Hokanson was also dismissed.

      138. Mrs. Glover had sent mail to Mr. Glover. She sent some MDOC policy

   statements. Defendant Lindsey told Mrs. Glover she could mail the policies to

   Mr. Glover. Notwithstanding that the mail was permissible and not against

   policy, as it was specifically permitted by the Warden, the Glover’s mail was

   rejected by Defendant Madery.

      139. On 8/22/18, while on a visit, Defendant Hokanson refused to sit the

   Glovers near the toy section in the visiting room. This was done intentionally and

   out of spite to keep Mr. Glover’s son from accessing the toys and where Mrs.

   Glover had just had foot surgery and could not walk back and forth to the toy

   area. The Glovers requested to speak with shift command but were refused. They

   were told they needed to terminate their visit in order to speak with shift

   command. Because the visit had become too painful for Mrs. Glover, the Glovers

   were forced to terminate the visit. On his way back to his unit, Mr. Glover

   explained the situation to a sergeant in the control room. The sergeant said

   Hokanson can sit them wherever he wanted and sent Mr. Glover back to his unit.

      140. Shortly after, the sergeant had Mr. Glover summoned to the control

   center and apologized to Mr. Glover about the incident in the visiting room. He

   stated that they reviewed the camera and determined Hokanson was wrong and


                                         34
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.644 Filed 02/24/20 Page 35 of 78




   that he would be removed from the visiting room for the rest of the evening and

   reassigned to the yard.

      141. Upon information and belief, officers had reported Hokanson to

   Defendant Bailey because Hokanson was a “monster” and should not be working

   for the department. Upon information and belief, Hokanson had a lot of friends

   who worked at a level one facility and planned to get his justice on Mr. Glover

   by having a weapon placed in his area of control where the cameras could not see

   in the cubes. This information was relayed directly to Mr. Glover.

      142. On 4/10/19, while on a visit, Defendant Hokanson, now permitted back

   in the visiting room, once again demanded Mr. Glover remove the packaging

   from food immediately after purchase. Knowing the policies, Mr. Glover

   requested to speak to a supervisor. A Lieutenant came to the visiting room,

   reviewed the rules/memo, and explained to Defendant Hokanson and Moses that

   Mr. Glover was correct. Upon being told he was wrong, Defendant Hokanson got

   upset and went to Defendant Howard to complain.

      143. On 4/15/19, Mr. Glover approached Defendant Michelle Parsons

   concerning funds not being processed and placed into his account, so he could

   make a call to his attorney. Defendant Parsons did nothing in response, even

   though the funds were being held up because of her not checking her mail box.

   Mrs. Glover then sent a complaint via email to the Resident Unit Manager who


                                        35
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.645 Filed 02/24/20 Page 36 of 78




   immediately came to investigate and spoke with Defendant Parsons, as well as to

   Officer Hammond, who verified the allegation that Defendant Parsons did not

   regularly check her mail box.

      144. Shortly after, Defendant Parsons had Mr. Glover moved out of the unit

   and changed his security classification level to level one. Defendant Parsons

   stated that Defendant Kisor told her she did not have to check her mail box and

   could drag her feet in performing her job. Defendant Parsons proceeded to tell

   Mr. Glover that she is prejudiced against prisoners in general, that the prisoners

   already have too many rights and that the guards can drag their feet as they please.

   She continued to carry on and explicitly told Mr. Glover that he would never be

   her equal because of the color of his skin, because he is black.

      145. Defendant Tiffany Kisor knew Mr. Glover had complained about

   Defendant Parsons and did not like it. In response, Defendant Kisor approved the

   security change in order for Mr. Glover to be placed in level one, where he had

   received threats for Hokanson.

      146. Out of fear of further retaliation in level one, based on what Mr. Glover

   learned would happen to Mr. Glover in level one, he would be set up with

   weapons by friends of Hokanson, Mr. Glover refused to go to level one. He was

   then placed in segregation and written a misconduct ticket.




                                          36
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.646 Filed 02/24/20 Page 37 of 78




      147. While in segregation, Mr. Glover experienced extreme depression and

   was unable to eat. He was placed in a cell that did not have access to drinkable

   water. Mr. Glover was in segregation for eight days, three days with eating.

      148. Upon information and belief, and according to officers at JCF, Parsons

   moved Mr. Glover because of the complaint filed by Mrs. Glover about Parsons

   and the funds not getting to Mr. Glover’s account. Mr. Glover was advised to

   stay in segregation in order to not receive more tickets. Given the immense loss

   of privileges to those in segregation, this was not a viable option.

      149. On 7/19/2019, when Mrs. Glover was at the facility for a visit, she

   complained to Defendant Hill about the gate officer’s discriminatory conduct to

   her. In response, Defendant Hill harassed and threatened Mr. and Mrs. Glover

   during their visit and threatened to terminate the visit. Mr. Glover filed a

   grievance for Hill’s harassment.

      150. Mr. Glover was interviewed by Anderson on the grievance against

   Defendant Hill. Anderson pressured Mr. Glover and attempted to get him to sign

   off of the grievance. Mr. Glover refused to retract his grievance.

      151. Throughout this time, the mailroom Defendants have continued to

   reject and deny mail sent by Mrs. Glover to Mr. Glover. Mrs. Glover contacted

   various people in administration and explained the continuous retaliation and

   refusal of the mail room to give Mr. Glover his mail. She explained the unequal


                                          37
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.647 Filed 02/24/20 Page 38 of 78




   treatment and missing mail and that only after Mrs. Glover makes complaints is

   the mail ever given to Mr. Glover and sometimes it is just rejected under false

   reasons that are not in policy.

      152. On 7/26/19, Mr. Glover was attempting to exit his top bunk while

   utilizing the chair provided and approved by MDOC personnel and JCF facility.

   Unbeknownst to Mr. Glover, the chair was not designed as a step stool for which

   MDOC permitted it to be used and as a result, Mr. Glover fell off of the chair and

   sustained a serious injury to his head and back. The head injury was so severe it

   caused Mr. Glover to suffer from a seizure and to continue to suffer from serious

   pain, numbness, falls and other issues as a result. Mr. Glover had never

   experienced a seizure prior to this incident. In addition to the seizures, Mr. Glover

   suffered a concussion and serious back injury from the fall. Mr. Glover was taken

   to Henry Ford Hospital.

      153. When Mr. Glover returned from the hospital, he noticed his cell had

   been searched and was told it had been searched for over two hours. A photograph

   of Mrs. Glover was removed from his possession and a contraband notice was

   left by Defendant Kennedy. Defendant Kennedy told Mr. Glover that Defendant

   Schubring took the photo and placed it in the contraband lock up. Defendant

   Kennedy was instructed to write the notice. However, the photograph of Mrs.

   Glover is now missing from the lock up. Pursuant to MDOC policy, contraband


                                          38
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.648 Filed 02/24/20 Page 39 of 78




   is either to be destroyed or sent home to family, not kept at the facility. Mr. Glover

   filed a grievance about this situation however, because the photo is now

   “missing” from the lock up, no hearing can be held by Officer Pull on Mr.

   Glover’s grievance. Upon information and belief, several officers in addition to

   Kennedy and Schubring have viewed the photo.

      154. When Mr. Glover returned from the hospital, he was not provided with

   any of the medications, details, or equipment prescribed by Henry Ford for his

   injuries. He was refused a bottom bunk detail and was required to climb up and

   down from the top bunk.

      155. Mr. Glover sent a healthcare request for the prescribed medication but

   did not receive any resolution. Mr. Glover was eventually provided a walker and

   a wheelchair by housing unit staff when healthcare failed to do so.

      156. Mr. Glover grieved Defendant Lindsey about the chair given to him as

   a step stool to get up and down from his bunk. Unknown to Mr. Glover, these

   chairs explicitly state not to use as a step stool or to stand on them, however, no

   ladders are provided for inmates to get up and down from the top bunk, only the

   chairs are provided. JCF staff has specifically used the chairs to get up and down

   the bunks, despite a clear warning on the chairs that they should not be used in

   this manner. Upon information and belief, Defendant Lindsey, Kisor, King, and

   Smith knew of and approved the use of these chairs for use to climb up and down


                                           39
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.649 Filed 02/24/20 Page 40 of 78




   from the top bunk despite the clear risk of serious harm from utilizing the chairs

   in such a manner. As a result of Defendant’s decision, Mr. Glover was severely

   injured. Defendant King and Kisor denied the grievance at step 1. Defendant

   Smith denied Mr. Glover’s grievance at the next step, claiming it was his fault

   for standing on the chair provided, but failed to address how else Mr. Glover

   would have gotten to and from the top bunk.

      157. Upon information and belief, other prisoners at JCF had fallen from the

   chairs prior to Mr. Glover.

      158. In response to Mr. Glover writing a grievance on Defendant Lindsey

   for the chair policy, Defendant King, on behalf of Defendant Kisor, wrote a false

   ticket on Mr. Glover alleging Destruction or Misuse of Property, attempting to

   charge Mr. Glover with a misconduct and require restitution payments in excess

   of $13,000 for Mr. Glover’s fall from the chair. This ticket was arbitrary and false

   where Mr. Glover had been provided the chair to use to gain access to and from

   the top bunk and in no way misused or damaged any MDOC property. This

   misconduct ticket was issued almost one month after Mr. Glover fell, but only a

   few days after Defendants King and Kisor denied Mr. Glover’s grievance on

   Defendant Lindsey.

      159. Prior to any hearing on this ticket, Defendant Howard stated that he

   would have to do the appeal, insinuating he knew the ticket from King would be


                                          40
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.650 Filed 02/24/20 Page 41 of 78




   upheld. However, this ticket was not upheld. Mr. Glover requested a hearing on

   the ticket. At the same time, Mrs. Glover called a news reporter who contacted

   the MDOC spokesperson to discuss the absurd ticket in issued response to an

   accident which caused injury. The ticket was then dropped.

      160. On 7/28/19, Defendants Sgt. Reynolds, Freymuth and Snyder, took Mr.

   Glover’s walker and wheelchair from him while on a visit. Freymuth called Mr.

   Glover a cry baby and threatened to write Mr. Glover a ticket for assault and

   throw him into segregation if he were to fall on Freymuth from lack of balance.

      161. Mrs. Glover had found a captain to return Mr. Glover’s walker and

   permit Mr. Glover to go to healthcare after the visit. After healthcare refused to

   see Mr. Glover, Defendant Snyder took away his walker again.

      162. Mr. Glover asked Defendant Anderson why he was being treated in this

   manner and Defendant insinuated that it was still out of retaliation for the

   Glover’s protected conduct.

      163. The next day, Mr. Glover was wheeled to healthcare and saw a Dr.

   Victoria Hallet. He was then issued the appropriate medical detail for a bottom

   bunk, a wooden cane, a wheelchair, extra towels, ice and medicine. She refused

   to permit Mr. Glover the muscle relaxer prescribed from the hospital stating that

   he did not need it, however, Mr. Glover was still in pain.




                                         41
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.651 Filed 02/24/20 Page 42 of 78




      164. The next day, on 7/30/19, Defendant Hokanson then took Mr. Glover’s

   medicine from him for no lawful reason, preventing him from taking his

   medication. Defendant Anderson was present and also refused to allow Mr.

   Glover to have the medication.

      165. A few days later, Mr. Glover had a meeting with Jackson College staff,

   as he had been able to take classes again. When Mr. Glover arrived at the school

   in his wheelchair with his assigned pusher, Defendant Rivas confronted him and

   ordered his pusher to stop pushing him and to go back to the unit. Mr. Glover

   was not able to attend the meeting. Mr. Glover filed a grievance on Rivas.

      166. The next day, Mr. Glover was in extreme pain, suffering from blurred

   vision and dizziness. His housing unit officer called healthcare and described his

   situation. Defendant Brown refused to see Mr. Glover stating his condition was

   not urgent enough.

      167. A few days later, when Mr. Glover went to the school, Defendant Rivas

   and Defendant Marsh refused to allow him to use the elevator to access his class

   on the second floor. This was in response to Mr. Glover’s grievance where other

   inmates who did not have injuries or conditions like his were allowed to use the

   elevator.

      168. Mr. Glover no longer had a wheelchair detail and was using a cane. He

   was not permitted an elevator detail, despite his complaints and serious condition.


                                         42
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.652 Filed 02/24/20 Page 43 of 78




   Defendant Landfair instructed Defendant Hallet not to provide Mr. Glover an

   elevator detail. Defendant Landfair falsely accused Mr. Glover of faking it and

   being seen walking without his cane, which was not true.

      169. As a result of these incidents, and in response to his grievance,

   Defendant Rivas had written Mr. Glover two false misconduct tickets about Mr.

   Glover’s need to use the elevator. Defendant DeMyers reviewed the misconducts

   and Mr. Glover explained the retaliation and treatment from Rivas, his medical

   condition, that he used a cane and was unable to walk up and down two flights

   of stairs, each flight with 28 stairs, while carrying his books. He explained how

   there were so many other inmates who use the elevator who did not have any

   injury. Defendant ignored Mr. Glover, found him guilty and gave him 30 days

   LOP. Defendant DeMyers would not permit Mr. Glover to use the elevator for

   his condition. Defendant Howard upheld these tickets.

      170. Mr. Glover was then sent to segregation. While in segregation, Mr.

   Glover spoke to a sergeant and advised him of the retaliation. The sergeant told

   him that since he wanted to follow policy, he had shit coming.

      171. While leaving segregation, Mr. Glover’s back gave out and he fell. He

   was taken to healthcare in a wheelchair. While in healthcare, Defendant Brown

   aggressively pinched him and made him stand continuously, despite Mr. Glover’s




                                        43
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.653 Filed 02/24/20 Page 44 of 78




   complaints that he still felt light headed. Defendant Brown told Mr. Glover he

   was faking and did not provide any treatment.

      172. Shortly after, Mr. Glover passed out on third shift during the night and

   was found unresponsive by his cellmate. Healthcare checked his vitals and

   merely instructed staff to place him back in his bed. When he woke up, confused

   and facing the other direction, his cell mate and unit officer told him what

   happened.

      173. The next day, on 8/14/19, Mr. Glover felt dizzy and began to vomit

   before passing out. He was sent to Henry Ford Hospital.

      174. At no point did Mr. Glover fake any injury or symptoms, as he was

   falsely accused of by Defendants Brown and Landfair. Defendants’ false

   accusations deprived Mr. Glover of treatment for his serious medical needs and

   access to services available to others without any proper reason.

      175. On 8/15/19, Mr. Glover was advised that Defendant Brown had

   cancelled his doctor’s appointment with Dr. Hallet, even though Mr. Glover

   hadn’t see Dr. Hallet after multiple requests, blackouts, and requests by other

   staff and even a hospitalization. He was being ordered to walk up flights of stairs,

   had his medication discontinued on day 3 of 30, and was written numerous

   misconducts do to this injury. He filed grievances and Mrs. Glover filed




                                          44
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.654 Filed 02/24/20 Page 45 of 78




   complaints as Mr. Glover continued to suffer from pain, headaches, blurred

   vision and more.

      176. After complaints from Mrs. Glover to MDOC medical personnel in

   Lansing, Mr. Glover was seen by Defendant Hallet. She summoned him to

   healthcare on 8/20/19 and told him in order to get treatment she must examine

   his anus. He told her he was not comfortable and that it was not related to his

   injuries. She said if Mr. Glover refused she would write in his medical record that

   he was refusing treatment. Mr. Glover was forced to comply.

      177. Defendant Hallet, with Defendant Herro in the room and an MDOC

   officer intentionally blocking Mr. Glover’s access to the door, then proceeded to

   violate Mr. Glover by shoving her finger in his anus with the intent to abuse him.

   The penetration was painful and not done for a legitimate medical reason. Mr.

   Glover experienced pain and blood from his anus. Her abuse has caused him

   extreme mental and emotional distress. Defendant Hallet would not provide

   medical treatment to Mr. Glover. Defendant Herro was in the room and had the

   means and opportunity to stop Defendant Hallet’s conduct. Defendant Herro

   instead participated by being a witness to Defendant Hallet’s assault.

      178. Mr. Glover filed a PREA grievance. Mr. Glover’s grievance was

   denied, citing insufficient evidence. Mr. Glover was given a four-minute




                                         45
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.655 Filed 02/24/20 Page 46 of 78




   interview by Defendant Scott Bailey. Mr. Glover appealed this denial, and the

   denial was affirmed.

      179. Mr. Glover was taken to the hospital for an evaluation after Defendant

   Hallet’s conduct. Upon information and belief, the hospital found evidence of

   sexual assault but the MDOC denied their finding. Upon information and belief,

   it was the hospital that called Michigan State Police to investigate the claim, not

   MDOC personnel.

      180. Mr. Glover still uses and has a detail for his cane, as the result of his

   medical condition. Defendant Hokanson continued to retaliate and has refused to

   allow Mr. Glover to sit at the handicapped table in the chow hall. Because Mr.

   Glover cannot fit in the regular seating with his cane, he is unable to eat in the

   chow hall. Both Mr. and Mrs. Glover have filed numerous complaints and

   grievances to no avail.

      181. On 9/3/19, while on a visit, Defendant Hill approached Mr. Glover and

   said, “since you refused to sign off on the grievance, I’m going to show you

   harassment, I’m going to make your life a living hell while you’re in the visiting

   room.”

      182. After Mr. Glover filed a PREA grievance on Defendant Hallet, Mr.

   Glover only saw Defendant Wright as his medical provider. Defendant Wright

   denied his requests for medical details to use the elevator and the chow hall and


                                         46
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.656 Filed 02/24/20 Page 47 of 78




   as otherwise refused treatment and canceled appointments notwithstanding her

   knowledge of Mr. Glover’s serious medical needs.

      183. On 10/15/19, Mr. Glover had a health care appointment. Defendant

   Brown canceled the appointment for no reason, refusing treatment to Mr. Glover.

      184. Mr. Glover has written health care requests and sent medical kites

   requesting accommodations for the elevator and the chow hall. Mr. Glover has a

   “bottom bunk” detail and a “ground floor room – no stairs steps” detail as well

   as a no-work detail due to his physical limitations. However, Defendants refuse

   to provide him with the elevator or chow hall details without any legitimate

   reason notwithstanding explicit knowledge of Mr. Glover’s condition.

      185. On 1/21/20, Mr. Glover had another health care appointment scheduled.

   Defendant Brown canceled this appointment as well, refusing treatment to Mr.

   Glover again.

      186. On 1/26/2020, Defendant Snyder, took Mr. Glover’s wheelchair and

   took Mr. Glover’s original wheelchair detail, dated and valid through 1/27/2020.

   Defendant refuses to return the original copy. Mr. Glover has not been provided

   a wheelchair detail since, however, his condition has not changed.

      187. On 1/28/2020, Defendant Davidson called Mr. Glover to healthcare.

   Still experiencing pain and problems walking, the unit officer had Mr. Glover

   taken to healthcare in a wheelchair. Once he arrived at healthcare, assuming he


                                        47
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.657 Filed 02/24/20 Page 48 of 78




   had a healthcare appointment, Defendant Davidson and Defendant Landfair were

   present. Defendant Davidson stated “they” do not want you to have a wheelchair.

   Defendants then ordered Mr. Glover to walk back to his housing unit without the

   wheelchair that had brought him to healthcare. There was absolutely no medical

   basis for this conduct and was pure retaliation and arbitrary and baseless physical

   punishment.

      188. Mrs. Glover is continuously harassed and retaliated when she visits Mr.

   Glover. On 11/10/19, Mrs. Glover visited Mr. Glover. MDOC staff forced Mrs.

   Glover to wait in the lobby for approximately two hours before they permitted

   her to have her visit with her husband. This is happened on several occasions.

   Defendants Hill, Brooks, Hokanson, Delossantos, and McElroy have been

   harassing Mrs. Glover and retaliating against her by giving her a hard time when

   she comes to visit Mr. Glover, including making her wait an unnecessarily long

   time with their small child, threatening to terminate visits in response to requests

   to see a supervisor and refusing to permit Mrs. Glover to bring common baby

   items in for R.G. or allow him to use the toys in the visiting room. This is such

   a common occurrence that Mrs. Glover can no longer bring R.G. to visit Mr.

   Glover as often as desired due to the conduct of Defendants and the impact it has

   on R.G., a toddler being forced to wait two hours in the lobby, often prevented

   from playing with toys in the visiting room, and who has been forced to sit in a


                                          48
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.658 Filed 02/24/20 Page 49 of 78




   dirty diaper due to Defendants’ continued harassment and refusal to permit a

   diaper change.

      189. Defendant Hokanson specifically prohibited other officers from

   changing R.G.’s diaper, forcing him to sit in his soiled diaper for an extended

   period of time for no reason whatsoever.

      190. Defendant Hill arbitrarily denied Mrs. Glover a visit claiming her

   clothes were not permissible. Mrs. Glover wears the same outfit each time she

   visits the facility, depending on the season, yet occasionally officers like

   Defendant Hill will arbitrarily prevent access.

      191. Defendant Delosantos has forced Mrs. Glover to wait and held up visits

   for extended periods of time. Further, Defendant Delosantos refused to let R.G.

   use toys in the visitor room, despite other children being permitted to access the

   toys, and forced the Glovers to have their visit next to the officer desk for no

   reason and not requiring anyone else to do the same.

      192. Defendant McElroy, who worked the gate with Defendant Brooks,

   subjected Mrs. Glover to unreasonable and unfair searches where she required

   certain things of Mrs. Glover but not of other visitors in order to visit their loved

   ones. McElroy forced Mrs. Glover to wait two hours and another officer

   specifically told Mr. and Mrs. Glover that McElroy was holding up their visits

   without proper reason.


                                          49
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.659 Filed 02/24/20 Page 50 of 78




      193. While Mr. Glover filed numerous grievances, Mrs. Glover filed several

   complaints about Defendants conduct. The Glovers have filed dozens of

   complaints abd grievances and sought help from each of the Warden Defendants,

   Brewer, Lindsey and Nagy, as well as Inspector Scott Bailey of JCF, and

   Defendants Washington and McKee, to no avail. The retaliation has not stopped.

      194. Mrs. Glover complained to Defendants Washington and McKee about

   the other Defendants’ constant retaliation and the intentional failure to follow

   policies. For example, among Mrs. Glover’s complaints she explained that many

   Defendants are related and refuse to enforce policy against eachother. Mrs.

   Glover explained issues with Defendant Scott Bailey and his sister-in-law

   Defendant Sheryl Bailey as well as Defendant Kim Napier and issues with her

   husband an officer who works the front desk. Mrs. Glover has reached out to

   Lansing countless times to contact Defendants Washington and McKee about

   issues with retaliation at JCF. Defendant Washington and McKee have direct

   knowledge of the retaliatory conduct experienced by the Glovers. Defendants

   have had the power to intervene and stop the unconstitutional retaliation

   unleashed on the Glovers but have chosen not to intervene.

      195. Several corrections officers told Mr. Glover that they knew what was

   going on between the Glovers, Rivas, and the administrators of the facility.

   Officers told Mr. Glover that other officers and supervisory staff were retaliating


                                         50
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.660 Filed 02/24/20 Page 51 of 78




    against him and his wife for grievances and complaints, but not to backdown.

    The Glover’s were “ringing bells” up the administration by attempting to

    vindicate their rights. At least one officer was punished for telling Mr. Glover he

    was being retaliated against. Ever since Mrs. Glover reported Defendant Rivas’

    groping and unreasonable actions, and the continued harassment by JCF staff,

    Mr. and Mrs. Glover and R.G. had been victims of a coordinated plan of

    retaliation for their constitutionally protected conduct.

       196. Since the filing of this lawsuit, Defendants have continued to retaliate

    against Mr. and Mrs. Glover.

       197. Mr. and Mrs. Glover have often reviewed legal documents together

    during visitation hours. This is permitted pursuant to the Visiting Standards

    promulgated by Kenneth McKee, deputy director of Correctional Facilities

    Administration. 1

       198. On several occasions Defendant Root have denied the Glovers from

    bringing legal documents to review with each other on visits. On the first

    occasion, Defendant Root denied Mrs. Glover a visit for 1.5 hours until he let her

    in with the paperwork. On the second occasion, 1/10/2020, Defendant Root took

    the legal documents Mr. Glover had brought on the visit. Defendants let Mrs.


1
 See Section L, ¶ 9, pg. 8,
https://www.michigan.gov/documents/corrections/Visiting_Standards_-
_Effective_October_1_2019_666429_7.pdf
                                           51
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.661 Filed 02/24/20 Page 52 of 78




   Glover visit without the paperwork while he called the Warden who specifically

   said Mr. and Mrs. Glover were allowed to review legal papers together, per

   policy. Approximately one week later, Mr. Glover again brought legal documents

   and Defendant Root denied access. Defendants took the legal documents to

   Defendant Rurka out of Mr. Glover’s presence, who then refused to let Mr. and

   Mrs. Glover review the documents. Per policy, legal documents are to be

   reviewed in front of the prisoners.

      199. Mr. Glover grieved these actions on 1/23/2020. On 1/24/2020,

   Defendants Nagy and Rurka changed the policy in response to Mr. and Mrs.

   Glover’s protected conduct, claiming family members could no longer bring in

   legal documents for review with prisoners.

      200. On prior occasions Defendants had permitted Mr. Glover to give Mrs.

   Glover legal documents with a gate manifest.

      201. Defendant McElroy on several occasions held up visits and let other

   visitors in before Mrs. Glover despite her first arrival and Mr. Glover already

   being brought in and ready for the visit.

      202. On 1/27/2020, Mr. and Mrs. Glover formally demanded that

   Defendants comply with the ADA and permit him to use the elevator and sit at

   the handicap seating in the chow hall. The day after Mr. Glover’s request,

   Defendant Parsons investigated Mr. Glover’s phone history going back


                                         52
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.662 Filed 02/24/20 Page 53 of 78




   approximately one year in order to find alleged instances of misconduct so that

   she could take away his phone privileges to Mrs. Glover for approximately the

   next 6 months. Defendant Parsons wrote three “Notice of Investigations” or

   “NOIs” on Mr. Glover for alleged phone misuse. Two of the three instances

   involved an allegation that Mr. Glover impermissibly permitted another inmate

   to use his phone account in spring 2019. Only Mr. Glover was issued the NOIs

   for these alleged acts. Only Mr. Glover is currently without phone privileges due

   to these alleged acts.

      203. After the issuance of the NOIs, policy indicates that Mr. Glover must

   have a review within 24 hours. The NOIs were issued on 1/28/2020, but Mr.

   Glover was not given the notices nor reviewed on them until 1/30/2020, yet phone

   privileges were restricted on 1/28/2020. Mr. Glover had a hearing with Defendant

   Washington about the NOIs. Mr. Glover explained the entire situation to

   Defendant Washington, including the history of retaliation and his request for

   relief under the ADA. Mr. Glover prepared a written statement for Defendant

   Washington to defend against the accusations alleged. Defendant Washington

   signed and dated the written statement to notate his acceptance. Defendant

   Washington did not make a final disposition but needed to continue his

   investigation. A few days later, Washington met Mr. Glover in his housing unit,

   told Mr. Glover that he was finding him guilty, and returned Mr. Glover’s written


                                        53
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.663 Filed 02/24/20 Page 54 of 78




   statement, stating that he would not make it a part of the record, notwithstanding

   that policy specifically permitted Mr. Glover to make a statement on his own

   behalf and that Washington previously accepted and signed the statement. The

   statement Washington returned to Plaintiff had been visibly altered through

   photocopy to cover up Washington’s signature.

      204. Mr. Glover wrote a grievance about Defendant Washington’s conduct.

   Defendant McCumber-Hemry has yet to respond to the grievance or provide him

   with his next step paperwork.

      205. On 2/11/2020, Mrs. Glover attempted to bring legal documents to a visit

   with Mr. Glover. Defendant Brooks held the visit up for two hours by denying

   Mrs. Glover access to the visit with the legal documents. Defendant Brooks

   pointed at a piece of paper and claimed the policy had been changed and Mrs.

   Glover was no longer allowed to bring legal documents in to review with Mr.

   Glover. Mrs. Glover asked to see the policy. Brooks snatched the policy down

   and held it against her chest refusing to allow Mrs. Glover to review the alleged

   policy change. This alleged policy change was not posted or available for review

   to the public.

      206. After being forced back to the lobby, Mrs. Glover stepped out to her car

   to call her attorney and explain the situation. When she returned to the lobby she

   saw Defendant Nagy and stopped him to inquire about the alleged rule change,


                                         54
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.664 Filed 02/24/20 Page 55 of 78




    as the Visiting Standards posted in the lobby had not changed. The Visiting

    Standards are written by Deputy Director McKee in Lansing and state two things

    very specifically: 2

           a. First it states, in the first paragraph of the first page, “Deviation from

              these standards is not permitted without authorization of the

              Correctional Facilities Administration (CFA) Deputy Director.” Upon

              information and belief, McKee did not approve any of the alleged

              changes by Nagy or any other Defendant working on his behalf.

           b. Second it states, on page 8, “Immediate family members, as defined in

              PD 05.03.140 Prisoner Visiting, may bring legal documents in on a visit

              for review only with the prisoner.” Naturally, PD 05.03.140 specifically

              includes wives as “immediate family members.”

       207. Defendant Nagy could not explain why the facilities policy were

    changed, nor why the policies, as changed, directly contradicted the Visiting

    Standards, nor why they were changed without approval from the deputy director,

    as required. After two hours, Mrs. Glover was permitted to bring the legal

    documents in to review with Mr. Glover.




2
 See, p. 1; p. 8 Section L, ¶ 9,
https://www.michigan.gov/documents/corrections/Visiting_Standards_-
_Effective_October_1_2019_666429_7.pdf
                                           55
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.665 Filed 02/24/20 Page 56 of 78




      208. Recently, when Mr. and Mrs. Glover’s attorney went to visit Mr. Glover

   to discuss the case, Defendant Anderson and Napier would not permit Mr. Glover

   to give legal documentation to his attorney during their attorney-client visit.

   While this was previously permitted by JCF Operating Procedure, 05.03.140,

   section (I)(B) Business Visits, “Prisoners may transfer legal documents to their

   attorney, in the visiting room, and the attorney may exit with those documents,”

   this policy was changed in response to Mr. and Mrs. Glover’s lawsuit in order to

   frustrate their ability to extract extremely important legal documents from JCF

   that are necessary to sustain their claims.

      209. On 2/21/2020, Mr. Glover was scheduled a call out with Defendant

   Wright in healthcare. After Mr. Glover arrived at healthcare, his appointment was

   canceled. Officer Hartenagle, the officer working in the area, noticed how much

   weight Mr. Glover has lost, around 50 pounds. She inquired how he was doing

   and stated she was concerned about him. Mr. Glover explained that they would

   not permit him to sit at the handicap table, so he could not eat in the chow hall.

   She did not understand why Mr. Glover was being denied a detail to sit at the

   handicap table at the chow hall, given his medical needs, obvious weight loss and

   decline in his health.

                              COUNT I
           VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                Fourth Amendment – Unreasonable Search


                                          56
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.666 Filed 02/24/20 Page 57 of 78




               (Mrs. Glover and R.G. v. Defendant Rivas & Brooks)

      210. Plaintiff incorporates herein all prior allegations.

      211. The Fourth Amendment prohibits unreasonable searches of citizens.

      212. At all times relevant herein, Defendant Rivas was acting under the color

   of law and was required to obey the laws of the United States.

      213. While conducting the pat down, Defendant Rivas aggressively groped

   Mrs. Glover’s breasts, and her inner thighs/genital area.

      214. A reasonable search does not include conduct that equate to sexual

   assault, i.e. groping of breasts and genital areas.

      215. Defendant Rivas’s pat down of Mrs. Glover exceeded a reasonable

   search and was done in response to Mrs. Glover’s request to see shift command.

      216. After groping Mrs. Glover, Defendant Rivas required Mrs. Glover to

   hold newborn R.G. face down unsecured across her arms with minimal support

   for Rivas’s “search.” Mrs. Glover was terrified that R.G. would fall or become

   injured to do lack of support.

      217. Defendant Rivas next required a strip search of baby R.G. Mrs. Glover

   was required to remove all of R.G’s clothing in an open space so that Rivas could

   watch Mrs. Glover change her son’s diaper.

      218. Strip searching R.G. is against policy and exceeded a reasonable search

   and was done in response to his mother’s request to see shift command.


                                           57
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.667 Filed 02/24/20 Page 58 of 78




      219. Mrs. Glover filed a complaint about Defendant Rivas’s conduct.

      220. Upon information and belief, Defendant Rivas was reassigned to a

   different position as a result of Plaintiffs’ complaint.

      221. Defendant Brooks intentionally and unreasonably forced Mrs. Glover

   to endure a strip search in order to visit Mr. Glover. There was absolutely no basis

   for a strip search in order to determine that Mrs. Glover was not a safety threat to

   the facility.

      222. Mrs. Glover complained about Defendant Brooks unwanted and

   unreasonable conduct. Upon information and belief, Defendant Brooks was

   disciplined for her conduct.

      223. Defendant Rivas intentionally groped Mrs. Glover during her pat down

   and far exceeded a reasonable search when Defendant intentionally subjected

   R.G. to a strip search without any justification. This was done to Plaintiffs

   without consent, probable cause, legal justification, just cause, or any other

   legally valid reason.

      224. Defendant Brooks intentionally strip-searched Mrs. Glover without a

   lawful basis. This was done to Plaintiff without consent, probable cause, legal

   justification, just cause, or any other legally valid reason.

      225. Defendants actions constituted a violation of Mrs. Glover and R.G.’s

   right to be free from unreasonable searches in violation of 42 U.S.C. § 1983 and


                                           58
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.668 Filed 02/24/20 Page 59 of 78




   the right under the Fourth Amendment to the United States constitution to be free

   from unreasonable searches.

      226. As a proximate result of the illegal and unconstitutional acts of the

   Defendants, Mrs. Glover and R.G. were harmed and suffered damages for her

   mental and emotional injury and pain, mental anguish, humiliation, and

   embarrassment.

                                COUNT II
           VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
             First Amendment – Retaliation for Protected Conduct

    (Mrs. Glover & R.G. v. Defendant Rivas, Brooks, Sierminski, Delossantos,
      McElroy, Hill, Hokanson, Napier, Lindsey, Winters, Schubring, Root,
                                    Nagy)

      227. Plaintiff incorporates herein all the prior allegations.

      228. The First Amendment prohibits retaliation for protected speech or

   conduct.

      229. At all times relevant herein, Defendant Rivas was acting under the color

   of law and was required to obey the laws of the United States.

      230. Mrs. Glover engaged in constitutionally protected conduct when she

   asked to speak with a shift command officer when Defendant Rivas refused to

   allow Mrs. Glover to bring R.G.’s baby blanket and bottle into the visit, despite

   her previous approval.




                                         59
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.669 Filed 02/24/20 Page 60 of 78




      231. In retaliation for Mrs. Glover’s protected conduct, Defendant Rivas

   intentionally, knowingly, maliciously, recklessly, unreasonably, and/or gross

   negligently groped Mrs. Glover and performed and unreasonable strip search of

   her infant son, R.G.

      232. Mrs. Glover engaged in constitutionally protected conduct when she

   made complaints against Defendant Brooks after issues with Defendant Brooks

   at the gate.

      233. In retaliation for Mrs. Glover’s protected conduct, Defendant Brooks

   intentionally forced Mrs. Glover to strip search without reason in order to have a

   visit with her husband.

      234. Such retaliation would serve as a determent to a person of ordinary

   firmness from engaging in such protected conduct.

      235. The retaliation was motivated at least in part by the protected speech.

      236. There was a causal connection between Plaintiff’s constitutionally

   protected conduct and the adverse retaliatory actions taken by Defendant against

   Plaintiffs.

      237. Defendants intentionally groped Mrs. Glover during her pat down and

   far exceeded a reasonable search when Defendant intentionally subjected R.G. to

   a strip search without any justification. This was done to Plaintiffs without




                                         60
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.670 Filed 02/24/20 Page 61 of 78




   consent, probable cause, legal justification, just cause, or any other legally valid

   reason.

      238. Defendant Brooks intentionally strip-searched Mrs. Glover without a

   lawful basis. This was done to Plaintiff without consent, probable cause, legal

   justification, just cause, or any other legally valid reason.

      239. After the first incident with Defendant Rivas and Gordon, Mrs. Glover

   engaged in constitutionally protected conduct when she continued to request to

   see supervisors when she experienced harassment and retaliation at the facility,

   when she complained about Defendants mistreatment of Mr. Glover, and when

   she filed numerous complaints with JCF and MDOC administration regarding the

   conduct of Defendants as described herein.

      240. In retaliation for Mrs. Glover’s protected conduct, Defendants

   intentionally, knowingly, maliciously, recklessly, retaliated against Mrs. Glover

   and R.G. including but not limited to:

         a. Transferring Mr. Glover to the Upper Peninsula to prevent visits;

             Harassing Mrs. Glover on visits; Threatening to terminate visits and

             Mrs. Glover’s visitor privileges; Intentionally misapplying of MDOC

             policies in unequal and arbitrary manner; Forcing Mrs. Glover to strip

             search her son and hold him out in the open for no reasonable basis;

             Forcing Mrs. Glover to expose her breasts; Making Mrs. Glover and


                                           61
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.671 Filed 02/24/20 Page 62 of 78




            R.G. wait in the lobby for two hours before staff would process her

            visit; Preventing Mrs. Glover and R.G. from bringing in baby items like

            a bottle and blanket, despite permitting others to bring in the same

            items; Threatening to cancel visits in response to requests to see a

            supervisor or requests that policies be followed by JCF staff;

            Intentionally sitting the Glovers away from the toys in the visiting room

            when other families with small children are permitted to sit by the toys;

            Forcing R.G. to sit in a dirty diaper for one and a half hours because

            Rickman refused to permit a diaper change; Tampering with and

            wrongfully rejecting mail Mrs. Glover sends to Mr. Glover;

            Intentionally treating Mrs. Glover and R.G. differently than other

            similarly situated visitors without any rational basis for the difference;

            Failing to intervene in the retaliation against Mrs. Glover and R.G;

            preventing Mr. Glover from calling Mrs. Glover to discuss litigation or

            any other matter.

      241. Such retaliation would serve as a determent to a person of ordinary

   firmness from engaging in such protected conduct.

      242. The retaliation was motivated at least in part by the protected speech.




                                         62
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.672 Filed 02/24/20 Page 63 of 78




      243. There was a causal connection between Plaintiff’s constitutionally

   protected conduct and the adverse retaliatory actions taken by Defendant against

   Plaintiffs.

      244. As a proximate result of the illegal and unconstitutional acts of the

   Defendants, Mrs. Glover and R.G. were harmed and suffered damages for her

   mental and emotional injury and pain, mental anguish, humiliation, and

   embarrassment.

                                COUNT III
           VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
             First Amendment – Retaliation for Protected Conduct

     (Mr. Glover v. Defendant Rivas, Smith, Nagy, Howard, Gordon, Napier,
    Blair, Salinas, McCumber-Hemry, Bailey, Anderson, Hokanson, Kennedy,
       Knapp, Moseley, Sierminski, Thelen, Madery, Hill, King, DeMyers,
    Reynolds, Marsh, Snyder, Freymuth, Kisor, Parsons, Washington, Brown,
                     Landfair, Davidson, Hallet, Root, Rurka)

      245. Plaintiffs incorporates herein all the prior allegations.

      246. The First Amendment prohibits retaliation for protected speech or

   conduct.

      247. At all times relevant herein, Defendants were acting under the color of

   law and were required to obey the laws of the United States.

      248. Mr. Glover engaged in constitutionally protected conduct when he

   wrote grievances on Defendants for the conduct described herein.




                                         63
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.673 Filed 02/24/20 Page 64 of 78




      249. Mrs. Glover engaged in constitutionally protected conduct when she

   requested to see supervisors and filed complaints with JCF and MDOC

   administration regarding the conduct of Defendants as described herein.

      250. Upon information and belief, Defendants were aware of Mr. Glover’s

   protected conduct. Many Defendants and officers explicitly told Mr. Glover that

   he was being treated this way because of his and his wife’s protected conduct.

   Further Defendants were aware that this protected conduct was “ringing bells”

   with administration and that Mr. Glover had a target on his back.

      251. In retaliation for the Glover’s protected conduct, Defendants

   intentionally, knowingly, maliciously, recklessly, engaged in a coordinated plan

   of retaliation against Mr. Glover including but not limited to:

         a. Threatening to terminate visits; Terminating visits; Transferring Mr.

            Glover to the Upper Peninsula; Failing to Intervene in constitutional

            violations and retaliations of other corrections officers and supervisory

            staff; Harassing Mr. Glover’s wife, forcing her to expose her breasts in

            order to visit Mr. Glover; Arbitrarily denying Mr. Glover’s wife from

            bringing baby items in the visiting room, despite permitting other

            babies and mothers to have these items; Putting Mr. Glover in

            segregation, in “the hole” for no reason; Threatening to write

            misconduct tickets for no basis; Writing false misconduct tickets;


                                         64
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.674 Filed 02/24/20 Page 65 of 78




                Continuously shaking down his cell and possessions; Stealing his

                property including declarations and other legal papers; Arbitrary refusal

                to follow MDOC written policies; Intentional harassment; Failure to

                protect from continued harassment and retaliation; Denying access to

                grievance forms, altering / falsifying information, rejecting grievances

                against policy; Rejecting and mail and JPay messages against policy;

                Removing tracking numbers from mail; Threats of continued

                harassment for protected conduct; Reclassifying security level to

                transfer Mr. Glover to dangerous units;          Confiscating medical

                equipment and medications; Sexual assault; Refusal to treat serious

                medical needs; Denying phone privileges; Denying phone privileges to

                Plaintiff’s Attorney; Changing policies without basis to frustrate

                protected conduct.

      252. Such retaliation would serve as a determent to a person of ordinary

   firmness from engaging in such protected conduct.

      253. The retaliation was motivated at least in part by the protected speech.

      254. There was a causal connection between Plaintiff’s constitutionally

   protected conduct and the adverse retaliatory actions taken by Defendant against

   Plaintiff.




                                            65
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.675 Filed 02/24/20 Page 66 of 78




      255. As a proximate result of the illegal and unconstitutional acts of the

   Defendants, Mr. Glover was harmed and suffered damages for his mental and

   emotional injury and pain, mental anguish, humiliation, and embarrassment.

                             COUNT IV
           VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                Eighth Amendment – Deliberate Indifference

      (Mr. Glover v. Lindsey, Hallet, Wright, Reynolds, Freymuth, Snyder,
             Brown, Rivas, DeMyers, Marsh, Davidson, Landfair)

      256. Plaintiff incorporates herein all prior allegations.

      257. At all times relevant herein, Plaintiff had a clearly established right to

   be free from deliberate indifference to his serious medical needs under the Eighth

   Amendment to the United States Constitution.

      258. At all times relevant, Defendants were acting under the color of law and

   were required to obey the laws of the United States.

      259. Defendant Lindsey knew the facility did not provide ladders for

   prisoners to use to access the top bunks. Defendant Lindsey knew the facility

   provided small plastic chairs that were not meant to be stood on or used as a

   ladder due to fall risks. Defendant Lindsey as Warden promulgated the policy

   which permitted the chairs to be used, despite the clear risks of which he was

   aware. As a result of Defendant Linsey’s conduct, Plaintiff fell while using the

   chair, had a seizure, and sustained serious injury to his back, including multiple

   bulging discs as discovered by CT scan.
                                         66
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.676 Filed 02/24/20 Page 67 of 78




      260. At all times relevant thereafter, Defendants knew Plaintiff had a serious

   medical need where he was severely injured, required a walker and wheelchair,

   and had been experiencing seizures and blackouts. Mr. Glover has fallen several

   times and continues to experience pain and physical limitations due to his bulging

   discs.

      261. Defendants Reynolds, Freymuth and Snyder confiscated his wheelchair

   and walker for no medical reason, forcing him to walk in extreme pain.

      262. Defendants Rivas and Marsh prevented Mr. Glover from using the

   elevator when he had a detail for a wheelchair and a cane and ordered him to

   walk painfully up and down near 60 stairs.

      263. Defendant Hallet and Defendant Wright were / are Plaintiff’s treating

   doctors who refused to provide medications, medical equipment or medical

   details proscribed by Henry Ford Hospital after Mr. Glover was first injured or

   as needed to treat his continued serious medical needs.

      264.   Defendant Hokanson knew of Mr. Glover’s injury and confiscated Mr.

   Glover’s medication and would not permit him to take the medication.

      265. Defendant Brown aggressively pinched Mr. Glover and forced him to

   stand after he passed out and was complaining of being lightheaded. She told him

   he was faking it and refused to treat his blackout or lightheadedness.




                                         67
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.677 Filed 02/24/20 Page 68 of 78




      266. Defendants DeMyers failed to intervene and acquiesced as a supervisor

   when Defendant Rivas and Marsh refused to allow Mr. Glover to use the elevator

   despite their knowledge that Mr. Glover had a serious medical need and was in

   pain.

      267. Defendants actions and inactions constituted deliberate indifference to

   a serious medical need in violation of 42 U.S.C. § 1983 and his rights under the

   Eighth Amendment to the United States constitution to be free from cruel and

   unusual punishment.

      268. As a proximate result of the illegal and unconstitutional acts of the

   Defendants, Mr. Glover was harmed and suffered damages for his mental and

   emotional injury and pain, mental anguish, humiliation, and embarrassment.

                                 COUNT V
             VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
               Eighth Amendment – Cruel and Unusual Punishment

                          (Mr. Glover v. Defendant Hallett)

      269. Plaintiff incorporates herein all prior allegations.

      270.    At all times relevant herein, Plaintiff had a clearly established right to

   be free from cruel and unusual punishment under the Eighth Amendment to the

   United States Constitution.

      271. At all times relevant herein, Defendant was acting under the color of

   law and was required to obey the laws of the United States.


                                          68
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.678 Filed 02/24/20 Page 69 of 78




      272. Defendant Hallet penetrated Mr. Glover without consent and without a

   medical basis. Her actions caused Mr. Glover to bleed and experience pain in his

   anus and well as extreme mental distress from the violation.

      273. Defendant Hallett sexually assaulted Plaintiff.

      274. Prison inmates are constitutional protected from sexual assault as part

   of their sentence.

      275. Upon information and belief, the hospital sustained Mr. Glover’s

   complaint of sexual assault and called Michigan State Police. However, a nurse

   told Mr. Glover that the MDOC was sweeping it under the rug.

      276. Defendant Hallett’s actions constituted a violation of Plaintiff’s right to

   be free from cruel and unusual punishment in violation of 42 U.S.C. § 1983 and

   his rights under the Eighth Amendment to the United States constitution to be

   free from cruel and unusual punishment.

      277. As a proximate result of the illegal and unconstitutional acts of the

   Defendant, Mr. Glover was harmed and suffered damages for his physical, mental

   and emotional injury and pain, mental anguish, humiliation, and embarrassment.

                              COUNT VI
           VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                 Fourteenth Amendment – Equal Protection

      (Plaintiffs v. Defendants Rivas, Brooks, Delossantos, McElroy, Hill,
    Hokanson, Napier, Lindsey, Gordon, Bailey, Anderson, Kennedy, Knapp,
    Moseley, Thelen, Reynolds, Marsh, Snyder, Freymuth, Parsons, Davidson,
                             Landfair, Washington)
                                         69
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.679 Filed 02/24/20 Page 70 of 78




      278. Plaintiffs incorporates herein all prior allegations.

      279.   At all times relevant herein, Plaintiffs had a clearly established right to

   be free from the state and state actor’s intentionally different treatment from

   others who are similarly situated without a rational basis pursuant to the Equal

   Protection Clause of the Fourteenth Amendment.

      280. At all times relevant herein, Defendants were acting under the color of

   law and were required to obey the laws of the United States.

      281. Defendant intentionally treated Plaintiffs different than other similarly

   situated visitors by, but not limited to, the following:

         a. Preventing Mrs. Glover and R.G. from bringing in baby items like a

             baby bottle, milk, and blanket while letting other families bring in these

             items on visits; Preventing Mrs. Glover from visiting due to her

             “clothes” even though her clothes were no different than other visitors

             and did not violate any MDOC policies and she had worn the same

             outfit on several occasions; Forcing Mrs. Glover to undergo searches

             that are not performed on other visitors; Intentionally sitting the

             Glovers away from the toys in the visiting room when other families

             with small children are permitted to sit by the toys; Harassing Mrs.

             Glover on visits and not harassing other visitors; Threatening to

             terminate visits and Mrs. Glover’s visitor privileges but not to other
                                          70
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.680 Filed 02/24/20 Page 71 of 78




            visitors; Intentionally misapplying of MDOC policies in unequal and

            arbitrary manner; Failing to intervene in the arbitrary and irrational

            treatment of Mrs. Glover and R.G.; Transferring Mr. Glover and putting

            Mr. Glover in segregation without any rational basis or purpose; Only

            punishing Mr. Glover for alleged rule violations committed by multiple

            prisoners at the same time; Permitting other prisoners with canes and

            back issues to use the elevator and to have a detail for handicap seating,

            but prohibiting Mr. Glover from accessing these services without

            reason, among others; taking phone privileges from Mr. Glover and not

            from others who allegedly commit same violations.

      282. Defendants had no rational basis to treat Mrs. Glover and R.G.

   differently than other visitors nor was there a rational basis to treat Mr. Glover

   differently from the other prisoners.

      283. As a proximate result of the illegal and unconstitutional acts of the

   Defendants, Plaintiffs were harmed and suffered damages for her mental and

   emotional injury and pain, mental anguish, humiliation, and embarrassment.

                                   COUNT VII
                   VIOLATION OF CIVIL RIGHTS UNDER
                      42 U.S.C. § 12101 & 29 U.S.C. § 791
        Discrimination in Violation of Americans with Disabilities Act and
                                Rehabilitation Act

      (Mr. Glover v. Defendant Nagy, DeMyers, Hallet, Wright, Hokanson,
                          Landfair, Rivas and Marsh)
                                           71
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.681 Filed 02/24/20 Page 72 of 78




      284. Plaintiff incorporates herein all prior allegations.

      285. The ADA and RA prevent discrimination based on disability.

      286. As a result of Plaintiff’s fall and subsequent seizures and injury,

   Plaintiff is now disabled.

      287. MDOC, by and through its officers named herein, have discriminated

   against Mr. Glover on the basis of his disability by, including but not limited to:

         a. Refusing to allow Mr. Glover to use the elevator in order to attend his

             classes on the second floor of the school;

         b. Refusing to allow Mr. Glover to sit at the handicapped table in the chow

             hall.

      288. As a proximate result of the illegal and unconstitutional acts of the

   Defendants, Mr. Glover was harmed and suffered damages for his mental and

   emotional injury and pain, mental anguish, humiliation, and embarrassment.


                             COUNT VIII
           VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                     Conspiracy to Deprive of Rights

     (Plaintiffs v. Defendants Smith, Nagy, Howard, Gordon, Napier, Blair,
     Bailey, Anderson, Hokanson, Kennedy, Knapp, Moseley, Rivas, Thelen,
        Hill, King, Reynolds, Marsh, Snyder, Freymuth, Kisor, Parsons,
     Washington, Brown, Davidson, Hallet, Root, Rurka, Landfair, Winters,
                                   Schubring)

      289. Plaintiffs incorporates herein all prior allegations.


                                         72
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.682 Filed 02/24/20 Page 73 of 78




      290. At all times relevant, Plaintiffs had a clearly established right to be free

   from conspiracy to violate their constitutional right to be free from retaliation for

   engaging in protected conduct.

      291. At all times relevant herein, Defendants were acting under the color of

   law and were required to obey the laws of the United States.

      292. Defendants agreed to retaliate against Plaintiffs for their engagement in

   protected conduct as described herein.

      293. Defendant Officers actions and inactions constitute an impermissible

   conspiracy to deprive an individual of their rights to be free from bodily harm in

   violation of 42 U.S.C § 1983 and the Fourteenth Amendment to the United States

   Constitution.

      294. As a proximate result of the illegal and unconstitutional acts of the

   Defendants, Plaintiffs were harmed and suffered damages for their physical,

   mental, emotional injury and pain, mental anguish, humiliation, and

   embarrassment.

                             COUNT IX
           VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                         Failure to Intervene

      (Plaintiffs v. Defendants Scott Bailey, Lindsey, Nagy, Brewer, Napier,
     Davidson, Marsh, Washington, Rurka, Howard, Gordon, Sheryl Bailey,
           Anderson, King, Blair, Schubring, DeMyers, Knapp, Kisor)

      295. Plaintiffs incorporates herein all prior allegations.


                                          73
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.683 Filed 02/24/20 Page 74 of 78




      296. At all times relevant herein, Defendants were acting under the color of

   law and were required to obey the laws of the United States.

      297. Defendants had a duty to intervene in the violation of civil rights in the

   Michigan Department of Corrections when they have the means and opportunity

   to intervene.

      298. Defendants had a duty to intervene in the unlawful conduct as described

   herein.

      299. Defendants had the time and opportunity to intervene to end the

   unconstitutional conduct described herein but chose not to intervene.

      300. Defendant Officers actions and inactions in their failure to intervene

   violates 42 U.S.C § 1983, and the Eighth and the Fourteenth Amendments to the

   United States Constitution.

      301. As a proximate result of the illegal and unconstitutional acts of the

   Defendants, Plaintiffs were harmed and suffered damages for their physical,

   mental, emotional injury and pain, mental anguish, humiliation, and

   embarrassment.

                                COUNT X
             VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                       Conspiracy to Deprive of Rights

                    (Mr. Glover v. Defendants Hallet & Herro)

      302. Plaintiffs incorporates herein all prior allegations.


                                         74
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.684 Filed 02/24/20 Page 75 of 78




      303. At all times relevant, Plaintiff had a clearly established right to be free

   from conspiracy to violate his constitutional right to be free from cruel and

   unusual punishment.

      304. At all times relevant herein, Defendants were acting under the color of

   law and were required to obey the laws of the United States.

      305. Defendants agreed to retaliate against Plaintiffs for their engagement in

   protected conduct when they forced sexual assault on Mr. Glover. Defendant

   Hallet brought Defendant Herro in the room to watch as she committed the

   assault. Defendant Hallet and Herro had a corrections officer block access to the

   door during the act.

      306. Defendant Officers actions and inactions constitute an impermissible

   conspiracy to deprive an individual of their rights to be free from bodily harm in

   violation of 42 U.S.C § 1983 and the Fourteenth Amendment to the United States

   Constitution.

      307. As a proximate result of the illegal and unconstitutional acts of the

   Defendants, Plaintiffs were harmed and suffered damages for their physical,

   mental, emotional injury and pain, mental anguish, humiliation, and

   embarrassment.

                                   COUNT XI
           VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
             Failure to Intervene / Supervisory Individual Liability


                                         75
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.685 Filed 02/24/20 Page 76 of 78




             (Mrs. Glover and R.G. v. Defendants Washington & McKee)


      308. Plaintiffs incorporates herein all prior allegations.

      309. At all times relevant herein, Defendants were acting under the color of

   law and were required to obey the laws of the United States.

      310. Defendants had a duty to intervene in the violation of civil rights in the

   Michigan Department of Corrections when they have the means and opportunity

   to intervene.

      311. Defendants had a duty to intervene in the unlawful conduct as described

   herein.

      312. Defendants are supervisors for all of MDOC.

      313. As a result of Mrs. Glover’s numerous complaints to Defendants

   Washington and McKee, they are fully apprised of the retaliation she experiences

   at the hands of the Defendants at JCF. Defendants Washington and McKee have

   the power to intervene and stop the unconstitutional conduct at JCF. Defendants

   have not intervened to end the non-stop retaliation she experiences when trying

   to visit her husband at the hands of other Defendants.

      314. Defendants had the time and opportunity to intervene to end the

   unconstitutional conduct described herein but chose not to intervene.




                                         76
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.686 Filed 02/24/20 Page 77 of 78




      315. Defendants actions and inactions in their failure to intervene violates

   42 U.S.C § 1983, and the Eighth and the Fourteenth Amendments to the United

   States Constitution.

      316. Defendants, as supervisors for all MDOC employees, implicitly

   authorized, approved, or knowingly acquiesced in the unconstitutional conduct

   of Defendants.

      317. As a result of Defendants’ implicit authorization and approval, Mrs.

   Glover and R.G. continue to experience a tremendous amount of retaliation as

   described herein.

                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs, Richard Glover, Tina Glover, and R.G., demand

judgment and prays for the following relief, jointly and severally, against all

Defendants:

      a. Full and fair compensatory damages in an amount to be determined by a

      jury;

      b. Punitive damages in an amount to be determined by a jury;

      c. Reasonable attorney’s fees and costs of this action; and

      d. Any such other relief as appears just and proper.

                                JURY DEMAND




                                         77
Case 2:19-cv-13406-TGB-MJH ECF No. 29, PageID.687 Filed 02/24/20 Page 78 of 78




      Plaintiffs hereby demands a trial by jury of all triable issues, per Fed. R. Civ.

P. 38(b).



                                               Respectfully submitted,
                                               EXCOLO LAW, PLLC
Dated: February 24, 2020               By:     /s/ Solomon M. Radner
                                               Solomon M. Radner (P73653)
                                               Madeline M. Sinkovich (P82846)
                                               Attorneys for Plaintiff
                                               26700 Lahser Road, Suite 401
                                               Southfield, MI 48033
                                               (866) 939-2656
                                               sradner@excololaw.com
                                               msinkovich@excololaw.com




                         CERTIFICATE OF SERVICE

      I hereby certify that on this 24th day of February 2020, I served all parties
having appeared in this matter, with a copy of the foregoing document, by filing
same with the Clerk of Court using the CM/ECF system which will send notification
of such filing electronically to all parties via their counsel of record.

                               /s/ Solomon M. Radner
                                 Solomon M. Radner




                                          78
